             Case 2:21-cv-00103-kjd Document 13 Filed 08/02/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT


MARK KEMP,                                             )
                                                       )
        Plaintiff,                                     )       Docket No. 2:21-cv-00103
                                                       )
        v.                                             )
                                                       )
S.B. COLLINS, INC., and                                )
JOLLEY ASSOCIATES, LLC,                                )
d/b/a JOLLEY,                                          )
                                                       )
        Defendants.                                    )

    JOLLEY ASSOCIATES, LLC, d/b/a JOLLEY’S ANSWER TO FIRST AMENDED
         COMPLAINT, AFFIRMATIVE DEFENSES, AND JURY DEMAND

        Defendant Jolley Associates, LLC, d/b/a Jolley (“Jolley”), by and through counsel,

Sheehey Furlong & Behm P.C. answers Plaintiff’s First Amended Complaint and Jury Demand

(“Amended Complaint”) as follows:

                            PARTIES, JURISDICTION AND VENUE

        1.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        2.      Admitted that Jolley is a Vermont domiciled company with a principal place of

business in Franklin County, Vermont.

        3.      This paragraph contains a legal conclusion to which no response is required. To

the extent a response is required, the allegation is denied.

        4.      This paragraph contains a legal conclusion to which no response is required. To

the extent a response is required, the allegation is denied.

        5.      This paragraph contains a legal conclusion to which no response is required. To

the extent a response is required, the allegation is denied.

        6.      Admitted.
              Case 2:21-cv-00103-kjd Document 13 Filed 08/02/21 Page 2 of 5




                               FACTS GIVING RISE TO CLAIMS

        7.       This allegation is directed against another Defendant, and, therefore, no response

is required by Jolley.

        8.       Admitted that Jolley operates convenience stores and gas stations in Northwestern

Vermont, but it is unclear what is meant by “these stores.” Without understanding what is meant

by that term, any remaining allegation is denied.

        9.       It is unclear what is meant by “owners and operators,” and without understanding

what is meant by that term, this allegation is denied.

        10.      Admitted that Jolley operates convenience stores and gas stations and that it

purchases fuel from S.B. Collins, Inc.; any remaining allegations are denied.

        11.      Admitted that Jolley operates a gas station/convenience store on Federal Street in

St. Albans, Vermont; any remaining allegations are denied.

        12.      Admitted that for a period of time, Mark Kemp was a store manager at the Jolley

on Federal Street.

        13.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        14.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        15.      It is unclear what is meant by “the medical events requiring medical care” and,

without understanding what is meant by that term, this allegation is denied.

        16.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.




                                                  2
              Case 2:21-cv-00103-kjd Document 13 Filed 08/02/21 Page 3 of 5




        17.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        18.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        19.      Jolley lacks knowledge or information sufficient to form a belief about the truth

of the allegation and, therefore, it is denied.

        20.      Denied.

        21.      Denied.

        22.      Denied.

        23.      Denied.

        24.      Denied.

        25.      Denied.

        26.      Admitted.

        27.      Denied.

    COUNT I: RETALIATORY DISCHARGE IN VIOLATION OF THE FEDERAL
                     FAMILY MEDICAL LEAVE ACT

        28.      No response is required to this allegation. To the extent a response is required,

Jolley sets forth and incorporates its responses to Paragraphs 1 through 27.

        29.      This paragraph states a conclusion of law to which no response is required. To

the extent a response is required, the allegation is denied.

        30.      Denied.

        31.      Denied.

        32.      Denied.




                                                  3
             Case 2:21-cv-00103-kjd Document 13 Filed 08/02/21 Page 4 of 5




   COUNT II: RETALIATORY DISCHARGE IN VIOLATION OF THE VERMONT
                  PARENTAL AND FAMILY LEAVE ACT

       33.      No response is required to this allegation. To the extent a response is required,

Jolley sets forth and incorporates its responses to Paragraphs 1 through 32.

       34.      Denied.

       35.      Denied.

       36.      Denied.

       37.      Responding to Plaintiff’s unnumbered “Prayer for Relief,” Jolley denies that

Plaintiff is entitled to any damages award or relief from the Court.

                          DEFENSES AND AFFIRMATIVE DEFENSES

       1.       Failure to state a claim upon which relief can be granted.

       2.       Defendant’s actions were justified.

       3.       Plaintiff did not give notice of need for leave or otherwise invoke his rights.

       4.       Plaintiff was not caring for his wife, as defined under the Family Medical Leave

Act and Vermont’s Parental and Family Leave Act, as alleged in the Amended Complaint.

       5.       Defendant’s lack of knowledge.

       6.       Defendant had a legitimate, non-discriminatory reason for terminating Plaintiff’s

employment.

       7.       Plaintiff’s damages, if any, were caused by his own actions.

       8.       Plaintiff’s damages, if any, are barred in whole or in part by his failure to mitigate

his damages, if any.

       9.       Jolley reserves the right to plead additional defenses as the litigation progresses.

                                         JURY DEMAND

       Jolley hereby requests a trial by jury on all issues so triable.

                                                  4
           Case 2:21-cv-00103-kjd Document 13 Filed 08/02/21 Page 5 of 5




       WHEREFORE, Defendant respectfully requests that the Amended Complaint be

dismissed and the relief sought therein be denied in all respects, together such further relief as

the Court deems just and proper.

       Dated at Burlington, Vermont this 2nd day of August, 2021.

                                                      JOLLEY ASSOCIATES, LLC, d/b/a
                                                      JOLLEY


                                              By:     /s/ Heather E. Ross
                                                      Heather E. Ross, Esq.
                                                      SHEEHEY FURLONG & BEHM P.C.
                                                      30 Main Street, 6th Floor
                                                      P.O. Box 66
                                                      Burlington, VT 05402-0066
                                                      (802) 864-9891
                                                      hross@sheeheyvt.com




                                                  5
